Citation Nr: 0414848	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
erectile dysfunction.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2002 by the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that, by filing a notice of disagreement in 
July 2002, the veteran initiated an appeal on 3 issues: 
entitlement to a compensable evaluation for residuals of 
prostate cancer; entitlement to an earlier effective date for 
the grant of service connection for prostate cancer; and 
entitlement to a compensable evaluation for erectile 
dysfunction.  See 38 C.F.R. § 20.200 (2003).  However, after 
the RO furnished the veteran with a statement of the case 
(SOC) in August 2003, he stated on his substantive appeal, VA 
Form 9, Appeal to the Board of Veterans' Appeals, received in 
October 2003, that he had read the SOC and he was only 
appealing the issue of the evaluation of erectile 
dysfunction.  38 C.F.R. § 20.202 (2003).  The Board, 
therefore, finds that the issue on appeal is as stated on the 
first page of this decision.


FINDINGS OF FACT

1.  Impotence (erectile dysfunction) is a residual of a 
prostatectomy in September 1999.

2.  A VA genitourinary examination in January 2003 showed 
that the veteran does not have any penile deformity.




CONCLUSION OF LAW

Entitlement to a compensable evaluation for erectile 
dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.115b, Diagnostic 
Code 7522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

A. Duty to Notify

In the veteran's case, the rating decision in May 2002 
granted service connection for residuals of prostate cancer, 
including erectile dysfunction.  Prior to the rating action 
in May 2002, the RO sent the veteran a VCAA notice letter in 
March 2002 concerning his service connection claims which 
fulfilled the duty to assist under the VCAA.  After the 
veteran was notified in May 2002 of the RO's decision on his 
claim, he filed a notice of disagreement in July 2002 with 
the evaluation of his service connected erectile dysfunction.  

In a recent opinion, VA's General Counsel considered the 
question of whether  VA must notify a claimant of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-
2003.

This General Counsel opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  
The Board finds that, in the veteran's case, under the 
holding of VAOPGCPREC 8-2003, further notice from VA to the 
veteran is not required with regard to his claim for a 
compensable evaluation for erectile dysfunction.  However, 
the Board notes that, in a statement of the case furnished in 
August 2003, the RO notified the veteran of the criteria for 
a compensable evaluation for deformity of the penis with loss 
of erectile power.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The RO obtained private medical 
records of the veteran's treatment for prostate cancer and, 
also, afforded him a VA genitourinary examination in January 
2003.  The veteran has not identified any additional evidence 
which might be relevant to the issue on appeal.  As such, the 
Board finds that all evidence necessary for an equitable 
resolution of the claim on appeal decided herein has been 
obtained.

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.115b, Diagnostic Code 7522 provides that an 
evaluation of 20 percent is warranted for deformity of the 
penis with loss of erectile power.  A note to Diagnostic Code 
7522 states that a review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be made.

Applicable regulations provide that ratings shall be based as 
far as practicable upon the average impairment of earning 
capacity, with the additional proviso that the Secretary 
shall adjust the schedule of ratings from time to time in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service, upon field 
station submission, is authorized to approve, on the basis of 
the criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).

III. Factual Background and Analysis

Private medical records reveal that, in September 1998, the 
veteran underwent a radical retropubic prostatectomy for 
cancer of the prostate gland and that, post-operatively, he 
had impotence (erectile dysfunction) as a residual of the 
surgery.

At a VA genitourinary examination in January 2003, the 
veteran reported that he had had erectile dysfunction since 
the prostatectomy in 1999.  Inspection of the veteran's 
penis, testicles, epididymis, and spermatic cord found them 
to be normal.  The pertinent diagnoses were cancer of the 
prostate, prostatectomy, and impotence.

Because the veteran does not have any deformity of his penis, 
the schedular criteria for an evaluation in excess of zero 
percent are not met.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  

In his substantive appeal, the veteran stated that he did not 
understand why VA's rating schedule requires penile deformity 
in addition to erectile dysfunction for a compensable 
evaluation.  He stated his belief that his erectile 
dysfunction without penile deformity, which was having a 
negative effect on his marriage, should be compensable.  The 
Board points out to the veteran that the RO and the Board 
must apply the rating criteria now in effect as promulgated 
by the Secretary of Veterans Affairs under authority granted 
to him by the Congress.  As to the effects of the veteran's 
disability of erectile dysfunction, the Board notes that the 
RO has granted the veteran special monthly compensation based 
on loss of a creative organ under 38 C.F.R. § 3.350(a)(1).  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2003) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's erectile dysfunction is not so exceptional 
or unusual as to render impractical the application of 
regular schedular standards, and thus a referral for an 
evaluation on an extraschedular basis is not warranted.  
There is no showing that erectile dysfunction has required 
frequent hospitalizations or markedly interfered with the 
veteran's employment.   The Board is therefore not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





ORDER

Entitlement to a compensable evaluation for erectile 
dysfunction is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



